DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of PCT/RU2020/000149 filed 19 March 2020 which claims the benefit of foreign priority from Russian Application no. 2019127893 filed 4 September 2019.
It is noted, however, that applicant has not filed a certified copy of Russian Application no. 2019127893 as required by 37 CFR 1.55.  Accordingly, priority is extended to the filing date of the international PCT application.  See MPEP 1895.01.  Since the present application is a national application filed under 25 USC 111(a) and 37 CFR 1.53(b) pursuant to 35 USC 365(c), requirements of 35 USC 119(a)-(d) must be met.  


Information Disclosure Statement
The information disclosure statement filed 18 June 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5 refer to “them” presumably in reference to the electrodes.  However, this language is considered to be informal and indefinite for not particularly pointing out the claimed feature for which the use of “them” is meant to refer (i.e., refer to the electrode or to the handle).  It is recommended that the first instance of “them” in line 4 be redrafted to recite “said handles”, and that the second instance of “them” be redrafted to recite “…adapted to be connected to a lead cable…”
Additional deficiencies overserved in claim 1 pertain to antecedent basis of the “lead cable” in line 5, the “chair frame” in line 6, and the “electrocardiograph holder”.  In view of this, the claim lacks sufficient positive recitation such that the features are only considered tangentially related.  Further, the claim lacks any definition of what an “electrocardiograph holder” structurally comprises or how it relates and is attached to the chair.  Last, the use of the term “electrocardiograph” as employed in lines 6 and 9 is vague and indefinite since one is unsure if this is meant to refer to a physical feature that obtains the electrocardiograph measurement (i.e., some form of monitor) or wo the electrocardiograph signal per se.  Clarification is respectfully requested.
Claim 8 recites the limitation "the electrocardiograph ground conductor" in line 2  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US Publication no. 2003/0208109) in view of Hall et al. (US Publication no. 2020/0205688), Flaherty (US Publication no. 2006/0195042), and Nielsen (US Patent no. 3,043,291) 
In regard to claim 1, David et al. describe a medical diagnostic chair for obtaining a variety of physiological signals from a subject.  David et al. includes a chair with a seat 14, back support 16, legs 20, and a left and right arm 30 (para 30).  Within the armrest two electrodes 34 are mounted for obtaining a single lead ECG signal (para 33, 48-51).  The electrodes require touching by the subject in order to be activated, and therefore considered to comprise dry cell capacitive electrodes, and the ECG measurement is performed by the subject holding his or her arms or hands on the armrests of the chair 
David et al. substantially describes the invention as claimed, however does not teach that ECG electrodes are formed as handles configured to be gripped by the subject for an ECG reading.  David et al. does include grips 36 for measuring another parameter related to grip strength of the user.  For this, the Examiner relies on Hall et al. Hall et al. disclose a configuration for measuring an ECG of a subject while sitting on a toilet.  A toilet is considered synonymous and anticipatory of a chair.  More importantly, Hall et al. includes two ECG electrodes 420a,420b disposed on an arm rest, just like in David et al. (i.e., same electrode structure but with different design, same function, same intended use).  The ECG electrodes 420a,420b are disposed in handgrips 410a,410b as shown in figure 4 (para 47).  The ECG is obtained similarly to David et al. wherein the user must contact or grip the electrodes to initiate a measurement.  The hand grips taught by Hall et al. are considered to comprise a suitable alternative configuration for locating ECG electrodes since they provide the same intended function.  In view of this, modification of the electrodes in David et al. to be handgrip electrodes is considered to have been obvious to one of ordinary skill in the art at the time of the invention to be hand grips as demonstrated by Hall et al. since the handgrips 
David et al. and Hall et al. are considered to describe the invention except for the holder for the electrocardiogram monitor that enables the monitor to be at eye level of the subject.  Flaherty shows a wheel chair with a plurality of sensors comprised of electrodes for measuring a plurality of different physiological signals (para 2 and).  Flaherty includes a biological interface for acquiring, processing, and analyzing signals measured by the sensors, and presenting the signals to the test subject by a visual display that provides visual images to the subject (para 7).  The visual display is contained on a selector module 400 that includes a touch screen display (para 39 and 71).  Selector module 400 obtains processed signals from processing units 130b, wherein said processing units are similar the electronics enclosure 50 of David et al.  Alternatively, selector module 400may include the processing circuitry of the processing units 130b (para 76), wherein in this case selector module 400 is similar to electronics enclosure 50 of David et al.  Thus, the selector module 400 and electronics enclosure 50 of David et al. are argued to be equivalent.  Most importantly from Flaherty is that figure 1 shows that the selector module is attached to the chair so that it may be secured at a subject’s eye level for viewing images and acquired data.  Therefore, modification of David et al. and Hall et al. to 1. provide an attachment on the chair to relocate the electronics enclosure, 2. Modify the electronics enclosure to include a visual display is considered obvious to one of ordinary skill in the art at the time of the invention since Flaherty shows that an equivalent module comprising the features is 
David et al. in view of Hall et al. and Flaherty are considered to substantially describe the invention as claimed, however do not teach that the electrodes are isolated from the chair.  One of ordinary skill in the art is considered to readily recognize this requirement to prevent distortion and static noise from being introduced to the measured signals.  Nielsen et al. teaches a similar chair to David et al. for obtaining an ECG measurement from electrodes located within the arm resets.  David et al. teach that the electrodes are isolated from the chair via a plate made of insulating material (i.e., material is equivalent to a dielectric, col 1 lines 61-65).  Modification of the electrodes in David et al. and Hall et al. to be electrically isolated from the chair and other electrical components using a dielectric or similar suitable material equivalent is considered obvious to one of ordinary skill in the art based on routine skill and common sense in order to reduce noise, static, or crosstalk in the ECG signal.  The modification is considered to comprise the application of a known technique in a known manner to yield a predictable result.
	In regard to claim 2, the electrodes 420a,420b embodied as hand grips 410a,410b in Hall et al. are cylindrical.
	In regard to claim 3, the above references are silent with respect to the material chosen for the electrodes.  However it is considered that stainless steel is a conventionally used material known for its properties for measuring biopotentials.  It has been held by the reviewing courts that selection of a known material on the basis of its 
	In regard to claim 4, the features of the chair as claimed are obvious and well known.  Evidence for this is found in at least David et al. which includes a chair with a seat 14, back support 16, legs 20, and a left and right arm 30 (para 30).
	In regard to claims 5 and 7, it is recognized that chairs may be constructed of various materials and design characteristics.  Metal frames and hollow tubular design are no exception.  Modification of the chair structures in either David et al., Flaherty, or Nielsen et al. in this manner is considered obvious to one of ordinary skill based on obvious design choice.  This consideration is applied since the chairs of the prior art references provide the same function and perform in the same way as intended regardless of the choice of frame design.
	In regard to claim 6, David et al. and Nielsen et al. demonstrate chairs with a plurality of electrically sensing electrodes located throughout.  Each chair is self-contained, meaning that electrode components, conducting wires/cables, and electrical connections are embedded and integrate within the frame structure of the chair.  Such self-contained architecture prevents dislodgement, interruption, tangles, and shock hazards.  Therefore hiding the electrode conductors within the chair frame is considered obvious to one of ordinary skill in the art since the modification is implied by the prior art and provides the benefit of eliminating hazards due to exposed cables.
	In regard to claim 8, the chairs described by David et al., Flaherty, and Nielsen et al. are considered to be appropriately grounded to prevent shock to the user subject and eliminate distortion on the detected signals.  The manner in which the prior art references are ground is considered a suitable alternative to the grounding technique as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pfeiffer et al. (US Publication no. 2017/0169690);
Bangara et al. (US Publication no. 2013/0297219);
Yanai et al. (US Publication no. 2008/0238695);
Platzker (US Patent no. 5,313,942).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 August 2021